Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: prior art of record considered as a whole alone or in combination neither anticipates nor renders obvious, providing a filter cage interfaced between the inlet plenum and a collection drum of a vacuum cleaner, the filter cage configured to a support a filter thereon, in combination with the rest of the limitations in claim 21; prior art of record considered as a whole alone or in combination neither anticipates nor renders obvious, detecting a pressure differential between a first and second portion of the vacuum cleaner based, at least in part, upon the position of the float, wherein detecting a pressure differential includes detecting a pressure differential between an area inside the inlet plenum and an area outside the inlet plenum, in combination with the rest of the limitations in claim 36; prior art of record considered as a whole alone or in combination neither anticipates nor renders obvious, detecting a pressure differential between a first and second portion of the vacuum cleaner based, at least in part, upon the position of the float, wherein detecting a pressure differential includes detecting the pressure differential based on the float contacting at least a portion of the inlet plenum, in combination with the rest of the limitations in claim 43.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V NGUYEN whose telephone number is (571)272-4490.  The examiner can normally be reached on M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Dung Van Nguyen/Primary Examiner, Art Unit 3723